DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed application, Provisional Application 62/652,481 filed on 04/04/2018, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The prior-filed application, Provisional Application 62/652,481 filed on 04/04/2018, does not disclose “In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5; and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000” in claim 1.
Therefore, instant claims 1-15 are not entitled to the priority benefit of the prior applications, Provisional Application 62/652,481 filed on 04/04/2018.  Instant claims 1-15 will be examined as though their effective filing date is 04/04/2019, the filing date of the PCT/SG2019/050194 application.


Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply on 09/07/2022 is acknowledged.
Claims 16-19 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group, there being no allowable generic or linking claim.
Claim 20 is cancelled.

 
Claim Objections
Claim 15 is objected to because of the following informality:
	Claim 15 is objected to because of the informality in the recitation "the molar ratio of In1-yZny to As" in line 5.  Examiner suggests changing the recitation to “the molar ratio of In1-yZny to P”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “such as from 0.02 to 0.33” in line 4, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “such as from 0.02 to 0.5” in line 5, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation is not given patentable weight, because the recitation is not actively claimed.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 12 recites “the nanoparticle” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the nanoparticles”.  Appropriate correction is required.
	Claim 13 recites “the nanoparticle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the nanoparticles”.  Appropriate correction is required.
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIJAYA (Large-Stokes-Shifted Infrared-Emitting InAs−In(Zn)P−ZnSe−ZnS Giant-Shell Quantum Dots by One-Pot Continuous-Injection Synthesis).
	Regarding claim 1, WIJAYA teaches luminescent nanoparticles (see the Infrared-Emitting InAs−In(Zn)P−ZnSe−ZnS Quantum Dots, see Abstract; P2021, The quantum dots
have a mean size of 9.9 nm across their longest dimension) comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5 (see InAs-In(Zn)P in InAs−In(Zn)P−ZnSe−ZnS Quantum Dots, wherein x is 0, y is 0.3333; P2024, 0.5 mmol indium acetate and 0.25 mmol zinc acetate are used for the In(Zn)P shell synthesis, therefore, the mole ratio of indium and zic is calculated as to be 0.6666 to 0.3333); and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000 (P2019, We designed the InAs−In(Zn)P−ZnSe−ZnS quantum dots with precursor molar ratios of 1:50:37.5:37.5; Therefore, the molar ratio InAs to In(Zn)P is 1:50).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	WIJAYA teaches x is 0 or y is 0, or x and y are both 0 (see InAs−In(Zn)P, wherein x is 0, see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	WIJAYA teaches the nanoparticles further comprise one or more of ZnSeS, ZnSe, and ZnS (see ZnSe−ZnS).  

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	WIJAYA teaches the molar ratio of In to Zn is from 0.1 to 1 to 10:1 (see Fig. 3; The molar ratio of In to Zn is 52.3:8.6 = 6:1).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	WIJAYA teaches the nanoparticles are core-shell nanoparticles (see the core-shell structure of the Infrared-Emitting InAs−In(Zn)P−ZnSe−ZnS Quantum Dots, see Figs. 1-2).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 9.
	WIJAYA teaches the nanoparticles comprise: a core of In1-xZnxAs and a shell layer of In1-yZnyP surrounding the In1-xZnxAs core, wherein the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000; or a core of In1-yZnyP and a shell layer of In1-xZnxAs surrounding the In1-yZnyP core, wherein the molar ratio In1-yZnyP to In1-xZnxAs is from 1:4 to 1:5000, wherein: x is from 0 to 0.5; and y is from 0 to 0.6 (see InAs core and In(Zn)P shell, see the rejection of claim 1 and Figs. 1-2; wherein x is 0, y is 0.3333).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.
	WIJAYA teaches the In1-xZnxAs core has a diameter of from 10 to 50 Å; or the In1-yZnyP core has a diameter of from 30 to 110 Å (see InAS core in Figs. 1-2; Abstract, a tiny core size of ca. 3 nm (30 Å)).

	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 10.
	WIJAYA teaches one or more of the following apply: the nanoparticle has a diameter of from 2 to 100 nm; x is 0; and y is 0 (P2021, The quantum dots have a mean size of 9.9 nm across their longest dimension; wherein x is 0) (see the rejection of claims 1, 9-10). 

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 10.
	WIJAYA teaches the nanoparticle further comprises one or more shells selected from ZnSeS, ZnSe, and ZnS (see ZnSe, ZnS shells in the core-shell structure of the Infrared-Emitting InAs−In(Zn)P−ZnSe−ZnS Quantum Dots, see Figs. 1-2).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 10.
	WIJAYA teaches one or both of the following apply: in the In1-xZnxAs core or shell layer, the molar ratio of In1-xZnx to As is from 5:1 to 1:1; and in the In1-yZnyP core or shell layer, the molar ratio of In1-yZny to As is from 5:1 to 1:1 (The molar ratio of In to As in the InAs core is 1:1).

Claim 5 and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by BANIN (US 20030010987 A1, Provided by IDS).
	Regarding claim 5, regarding the claimed limitations required by claim 1 on which claim 5 depends, BANIN teaches luminescent nanoparticles (see the core/shell InAs/InP luminescent nanoparticles) (see Fig. 6A, [0052], Summary of the Invention) comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5 (see InAs/InP, wherein x is 0, y is 0); and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000 ([0052] FIG. 6: HRTEM images of InAs/InP core/shell (frame A, core radius 1.7 nm, shell thickness 2.5 nm); InAs density is 5.67 g/cm3, InAs molecular weight is 189.74 g/mol, InP density is 4.81 g/cm3, InP molecular weight is 145.792 g/mol; Based on the information, the molar ratio InAs to InP is calculated as 1:15.5).  
	Therefore, BANIN teaches the nanoparticles are selected from one or more of: (a) InAs and InP; (b) InAs, InP and ZnSe; (c) InAs, InP and ZnS; (d) InAs, InP, ZnSe and ZnS; and (e) In1-xZnxAs, In1-yZnyP and ZnSeS, where x is from 0.02 to 0.33 and y is from 0.02 to 0.5 (see InAs/InP).  

	Regarding claim 14, regarding the claimed limitations required by claims 1, 9-10 on which claim 14 depends, BANIN teaches luminescent nanoparticles (see the core/shell InAs/InP luminescent nanoparticles) (see Fig. 6A, [0052], Summary of the Invention) comprising: In1-xZnxAs; and In1-yZnyP, wherein x is from 0 to 0.5, such as from 0.02 to 0.33; y is from 0 to 0.6, such as from 0.02 to 0.5 (see InAs/InP, wherein x is 0, y is 0); and the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000 ([0052] FIG. 6: HRTEM images of InAs/InP core/shell (frame A, core radius 1.7 nm, shell thickness 2.5 nm); InAs density is 5.67 g/cm3, InAs molecular weight is 189.74 g/mol, InP density is 4.81 g/cm3, InP molecular weight is 145.792 g/mol; Based on the information, the molar ratio InAs to InP is calculated as 1:15.5) in claim 1, the nanoparticles are core-shell nanoparticles (see the core/shell InAs/InP luminescent nanoparticles) in claim 9, and the nanoparticles comprise: a core of In1-xZnxAs and a shell layer of In1-yZnyP surrounding the In1-xZnxAs core, wherein the molar ratio In1-xZnxAs to In1-yZnyP is from 1:4 to 1:5000; or a core of In1-yZnyP and a shell layer of In1-xZnxAs surrounding the In1-yZnyP core, wherein the molar ratio In1-yZnyP to In1-xZnxAs is from 1:4 to 1:5000, wherein: x is from 0 to 0.5; and y is from 0 to 0.6 (see the core of InAs and the shell of InP surrounding the InAs core; the molar ratio InAs to InP is calculated as 1:15.5; wherein x is 0, y is 0).
 	Therefore, BANIN teaches the nanoparticles have a structure selected from one or more of:(a) InAs/InP; (b) InAs/InP/ZnSe; (c) InAs/InP/ZnS; (d) InAs/InP/ZnSe/ZnS; and (e) In1-xZnxAs/ In1-yZnyP/ZnSeS, where x is from 0.02 to 0.33 and y is from 0.02 to 0.5 (see the core/shell InAs/InP luminescent nanoparticles).


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over WIJAYA (Large-Stokes-Shifted Infrared-Emitting InAs−In(Zn)P−ZnSe−ZnS Giant-Shell Quantum Dots by One-Pot Continuous-Injection Synthesis) as taught by claim 1 above.
	Regarding claims 6-8, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the nanoparticles have a photoluminescence peak and an absorption edge, where the photoluminescence peak is red- shifted from 50 to 250 nm away from the absorption edge” in claim 6, “wherein the photoluminescence peak is from 700 to 1100 nm” in claim 7, and “wherein the absorption edge is from 600 to 1000 nm” in claim 8, since WIJAYA meets all the composition requirements of the claimed product (see the discussion above), WIJAYA’s composition is considered to inherently provide the same predictable property regarding “wherein the nanoparticles have a photoluminescence peak and an absorption edge, where the photoluminescence peak is red- shifted from 50 to 250 nm away from the absorption edge” in claim 6, “wherein the photoluminescence peak is from 700 to 1100 nm” in claim 7, and “wherein the absorption edge is from 600 to 1000 nm” in claim 8, and the property regarding “wherein the nanoparticles have a photoluminescence peak and an absorption edge, where the photoluminescence peak is red- shifted from 50 to 250 nm away from the absorption edge” in claim 6, “wherein the photoluminescence peak is from 700 to 1100 nm” in claim 7, and “wherein the absorption edge is from 600 to 1000 nm” in claim 8 would obviously have been present in WIJAYA’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726